DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “sleeve is disposed between the seal unit and the main frame” of claim 7 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining 
Claim Objections
Claim 12 is objected to because of the following informalities:  
Claim 12, “A tidal system comprising: a main frame; a rotor; a housing…wherein a first end” should be changed to “The tidal system comprising: the main frame; the rotor; the housing…wherein the first end”
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 

Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: “wherein the means for biasing comprises a hydraulic nut in claim 16.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7-10
Claim 7 recites the limitation “wherein the sleeve is disposed between the seal unit and the main frame.” This is unclear because figure 1 shows the sleeve disposed adjacent the seal unit while simultaneously being disposed between an opening of the main frame.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-4, 7, 11, and 12 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Blaxland (US 2012/0200084).
Regarding claim 1, Blaxland discloses a rotor shaft unit for a tidal system (10 of Figures), the tidal system having a main frame (14 of Figures) and a rotor (16 of Figures) and a housing (15 of Figures) connected to the rotor, the rotor shaft unit comprising: 
a rotor shaft (40 of Figures) configured to be connected to the main frame, and 
at least one bearing unit (41 of Figures) for rotatably supporting the housing for rotation relative to the rotor shaft, and 
a sleeve configured to be mounted in the main frame, the sleeve being disposed around a first end portion of the rotor shaft and connected to the rotor shaft by a friction connection (see annotated figure below).

    PNG
    media_image1.png
    603
    838
    media_image1.png
    Greyscale

Regarding claim 2, Blaxland discloses wherein the friction connection between the first end portion of the rotor shaft (40 of Figures) and the sleeve is produced by a tapered seat (see annotated figure above).
Regarding claim 3, Blaxland discloses wherein an outer circumference of the first end portion of the rotor shaft (40 of Figures) and/or an inner bore of the sleeve is conical (see annotated figure above).
Regarding claim 4, Blaxland discloses wherein the sleeve is configured to be mounted in a bore of the main frame (see annotated figure above sleeve mounted in bore through the hub of the main frame).
Regarding claim 7, Blaxland discloses including at least one seal unit (see annotated figure 6 below) disposed around the rotor shaft (40 of Figures) and configured to seal the bearing unit (41 of Figures) toward the main frame, wherein the sleeve is disposed between the seal unit and the main frame.

    PNG
    media_image2.png
    797
    798
    media_image2.png
    Greyscale

Regarding claim 11, Blaxland discloses wherein the first end of the rotor shaft (40 of Figures) has an outer diameter that decreases in a first direction (see annotated figure above) and 
wherein an inner diameter of the sleeve decreases in the first direction (see annotated figure above).
Regarding claim 12, Blaxland discloses a tidal system (10 of Figures) comprising: 
a main frame (14 of Figures); 
a rotor (16 of Figures); 

the rotor shaft unit according to claim 1, 
wherein the sleeve is mounted in a bore of the main frame (see annotated figure above sleeve mounted in bore through the hub of the main frame), 
wherein a first end of the rotor shaft (40 of Figures) is mounted in the sleeve (see annotated figure above), and 
wherein a second end of the rotor shaft supports the at least one bearing unit (41 of Figures).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 5, 6, and 13-17 are rejected under 35 U.S.C. 103 as being unpatentable over Blaxland (US 2012/0200084), in view of Lundgren (US 4,596,477).
Regarding claim 5, Blaxland discloses all of the elements of the current invention as mentioned above, however does not disclose including a hydraulic nut for biasing the rotor shaft relative to the sleeve to generate the friction connection.
Lundgren discloses including a hydraulic nut (5, 8 of Figures) for biasing the rotor shaft (2 of Figures) relative to the sleeve (4 of Figures) to generate the friction connection.

Regarding claim 13, Blaxland discloses wherein an outer circumference of the rotor shaft (40 of Figures) and/or an inner bore of the sleeve (see annotated figure above) is conical.
Blaxland does not disclose including a hydraulic nut biasing the shaft against to the sleeve.
Lundgren discloses including a hydraulic nut (5, 8 of Figures; Col. 3:35) biasing the shaft (2 of Figures) against to the sleeve (4 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include a hydraulic nut in the apparatus of Blaxland, as taught by Lundgren, for enhancing the clamping force of the sleeve against the shaft [Lundgren: Col. 3:28-35].
Regarding claim 14, Blaxland discloses including a seal assembly (see annotated figure 6 above) mounted around the rotor shaft (40 of Figures) axially between the housing (15 of Figures; rotor hub portion of the housing) and the main frame (14 of Figures).
Regarding claim 15, Blaxland discloses a tidal system comprising: 
a main frame (14 of Figures) including an opening; 
a sleeve mounted in the opening, the sleeve having an inner surface, the inner surface having a diameter decreasing in a first direction (see annotated figure above); 
a rotor (16 of Figures) and a housing (15 of Figures) attached to the rotor, 

at least one bearing (41 of Figures) supporting the housing on the second end of the rotor shaft for rotation relative to the rotor shaft.
Blaxland does not disclose means for biasing the rotor shaft relative to the sleeve to hold the outer surface of the first end against the inner surface of the sleeve to increase friction between the outer surface of the first end and the inner surface of the sleeve.
Lundgren discloses means (5, 8 of Figures) for biasing the rotor shaft (2 of Figures) relative to the sleeve (4 of Figures) to hold the outer surface of the first end against the inner surface of the sleeve to increase friction between the outer surface of the first end and the inner surface of the sleeve.
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include a means for biasing the rotor shaft relative to the sleeve in the apparatus of Blaxland, as taught by Lundgren, for enhancing the clamping force of the sleeve against the shaft [Lundgren: Col. 3:28-35].
Regarding claim 16, Blaxland discloses all of the elements of the current invention as mentioned above, however does not disclose wherein the means for biasing comprises a hydraulic nut.
Lundgren discloses wherein the means for biasing comprises a hydraulic nut (5, 8 of Figures; Col. 3:35).

Regarding claim 17, Blaxland discloses wherein the rotor shaft (40 of Figures) the sleeve (see annotated figure above) and the at least one bearing (41 of Figures) support form a rotor shaft unit.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Blaxland (US 2012/0200084), in view of Thomson (US 3,746,415).
Regarding claim 6, Blaxland discloses all of the elements of the current invention as mentioned above, however does not disclose including an oil groove a) formed in the shaft and open toward the sleeve or B) formed in the sleeve and open toward the shaft.
Thomson discloses including an oil groove (11 of Figures) a) formed in the shaft and open toward the sleeve or B) formed in the sleeve (5 of Figures) and open toward the shaft (3 of Figures).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to include an oil groove in the apparatus of Blaxland, as taught by Thomson, to improve load and speed of operation [Thomson: Col. 3:48-49].

Claims 8-10 rejected under 35 U.S.C. 103 as being unpatentable over Blaxland (US 2012/0200084), in view of Hofmann (US 2017/0089319).
Regarding claims 8-10, Blaxland discloses all of the elements of the current invention as mentioned above, however does not explicitly disclose wherein the seal unit is exchangeable (claim 8); and
wherein the seal unit includes a plurality of seal carrier rings, and wherein each seal carrier ring includes a seal lip (claim 9); and
wherein the seal carrier rings are individually exchangeable (claim 10)
Hofmann discloses wherein the seal unit (32 of Figures) is exchangeable (Para. 0037) (claim 8); and
wherein the seal unit includes a plurality of seal carrier rings (34-1, 34-2 of Figures; Para. 0035), and wherein each seal carrier ring includes a seal lip (Para. 0038) (claim 9); and
wherein the seal carrier rings (34-1, 34-2 of Figures; Para. 0035) are individually exchangeable (Para. 0037) (claim 10).
It would have been obvious to one of ordinary skill in the art before effective filing of the claimed invention to have the seal unit of Blaxland exchangeable and include a plurality of carrier rings, as taught by Hofmann, to provide an easy and fast maintenance of the seal units [Hofmann: Para. 0039].
Prior Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Ganley (WO 2009/049269 A1), Nakanishi (US 2015/0300496) disclose a tidal system having a sleeve disposed around a shaft.
Scherf (WO 2014/146742) disclose a shaft, sleeve and hydraulic nut.

Shy (US 6,024,496) discloses an oil sleeve disposed around a shaft.
Ricker (US 2005/0058520), Manne (EP 0878271 A2) disclose including a hydraulic nut.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHARLES H REID whose telephone number is (571)272-9248. The examiner can normally be reached M-F 9:30-4:45 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tulsidas Patel can be reached on 571-272-2098. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Charles Reid Jr./             Primary Examiner, Art Unit 2832